                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Whitney J. Selert, Esq. (Bar No. 5492)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: agolden @ garggolden.com, wselert @ garggolden.com, clee @ garggolden.com
                               10               Attorneys for Defendant
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                      DISTRICT OF NEVADA
                               13                                                               )
                                                DANIEL S. KING,                                 )  Case No.: 2:19-cv-01129-JAD-BNW
                               14                                                               )
                                                                Plaintiff,                      )
                               15                                                               )  STIPULATION AND ORDER TO
                                                        vs.                                     )  EXTEND TIME TO RESPOND TO
                               16                                                               )  DEFENDANT’S MOTION FOR
                                                CITY OF HENDERSON,                              )  SUMMARY JUDGMENT
                               17                                                               )
                                                                Defendant.                      )  (Second Request)
                               18                                                                     [ECF No. 49]
                               19                       Plaintiff DANIEL S. KING and Defendant CITY OF HENDERSON, by and through their
                               20               counsel of record, hereby STIPULATE AND AGREE to extend the following deadlines:
                               21                       1.      Plaintiff DANIEL S. KING shall have until May 21, 2021, to file his points and
                               22               authorities in opposition to Defendant’s Motion for Summary Judgment [ECF No. 45]. This is an
                               23               additional three days from the stipulated extension previously submitted by the parties and to which
                               24               this Court assented [ECF No. 48]. Defendant’s Motion for Summary Judgment was filed on April
                               25               6, 2021. Pursuant to LR 7-2(b), the deadline for Plaintiff to file his opposition originally was set for
                               26               April 27, 2021, and, by stipulation, was moved to May 18, 2021.
                               27                       2.      Defendant CITY OF HENDERSON shall have until June 11, 2021, to file its points
                               28               and authorities in reply in support of its motion for summary judgment. This is an additional three
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                   1            days from the previously-stipulated deadline of June 8, 2021.
                                   2                   This is the second request to extend these deadlines.
                                   3                   There is good cause for entering into this stipulation for additional time. There is a large
                                   4            volume of material to review in the process of preparing the opposition, due both to the volume of
                                   5            material exchanged in discovery and the size of the motion that was filed. In addition, Plaintiff’s
                                   6            counsel was out of the United States on a personal vacation from April 29, 2021, to May 9, 2021,
                                   7            and counsel has had to deal with a number of pressing matters in other cases before the court and in
                                   8            arbitration upon his return. Because the requested extensions have pushed the deadline for
                                   9            Defendant to file its reply brief into a time period when Defendant’s counsel has numerous
                               10               conflicting deadlines in multiple other matters, an additional three day extension is needed by
                               11               Defendant.
                               12               DATED: May 17, 2021.                                 DATED: May 17, 2021.
                               13               LAW OFFICES OF ROBERT P. SPRETNAK                    GARG GOLDEN LAW FIRM
                               14               By: /s/ Robert P. Spretnak                           By: /s/ Whitney J. Selert
                                                   Robert P. Spretnak, Esq.                             Anthony B. Golden, Esq.
                               15                                                                       Whitney J. Selert, Esq.
                                                Attorney for Plaintiff                                  Charles J. Lee, Esq.
                               16
                                                8275 S. Eastern Avenue, Suite 200                    3145 St. Rose Parkway, Suite 230
                               17               Las Vegas, Nevada 89123                              Henderson, Nevada 89052
                               18                                                                    CITY OF HENDERSON
                               19                                                                    By: /s/ Brian R. Reeve
                                                                                                        Nicholas G. Vaskov, Esq.
                               20                                                                       Brian R. Reeve, Esq.
                                                                                                        Kristina E. Gilmore, Esq.
                               21
                                                                                                     Attorneys for Defendant
                               22
                                                                                                     240 Water Street, MSC 144
                               23                                                                    Henderson, Nevada 89015
                               24
                               25                                                     IT IS SO ORDERED.
                               26
                                                                                      _______________________________________________
                               27                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                                May 18, 2021
                               28                                                     DATED: _______________________________________

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 2 of 2
